1
2
3
4
5
6
7
8                         UNITED STATES DISTRICT COURT
9                        CENTRAL DISTRICT OF CALIFORNIA
10
11    LAMARR BROWN,                           Case No. 2:15-cv-05079-RSWL
12                 Petitioner                 (GJS)

13           v.
14                                             JUDGMENT
      KIM HOLLAND, Warden CCI,
15                 Respondent.
16
17
18         Pursuant to the Court’s Order Accepting Findings and Recommendations of
19   United States Magistrate Judge,
20
21         IT IS ADJUDGED THAT this action is dismissed with prejudice.
22
23   DATE: May 30, 2019                  /s/ RONALD S.W. LEW
24                                       RONALD S. W. LEW
                                         UNITED STATES DISTRICT JUDGE
25
26
27
28
